PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fnu Hendry et al
Application No. 17/176,551
Filed: 16 Feb 2021
For: Reference Picture Management in Video Coding

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.313(c)(2), filed September 6, 2022, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

In view of the epetition decision mailed September 2, 2022, this petition is dismissed as moot.

The $140 submitted with this petition on September 6, 2022 is unnecessary.  If petitioner desires a refund for this amount, a request for refund should be sent to Commissioner for Patents, Mail Stop 16, P.O. Box 1450, Alexandria, VA 22313-1450.  A copy of this decision should accompany petitioner’s request.

Telephone inquiries should be directed to the undersigned at (571) 272-3210.



/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist
Office of Petitions